Exhibit 10.5

 

RESTRICTED STOCK AWARD AGREEMENT

Quanex Corporation

1996 Employee Stock Option and Restricted Stock Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and between
Quanex Corporation, a Delaware corporation, (the “Company”) and
                              (the “Director”) effective as of the
               day of                                     , 20     ( the “Grant
Date”), pursuant to the Quanex Corporation 1996 Employee Stock Option and
Restricted Stock Plan (the “Plan”), which is incorporated by reference herein in
its entirety.

 

WHEREAS, the Company desires to grant to the Director the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement; and

 

WHEREAS, the Director desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)           “Transfer Restrictions” shall mean any prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
Shares issued to the Director hereunder.

 

(b)           “Restricted Shares” shall mean the Shares that are subject to the
Transfer Restrictions under this Agreement.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.             Grant of Restricted Shares.  Effective as of the Grant Date, the
Company shall cause to be issued in the Director’s name the following Shares as
Restricted Shares:                    shares of the Company’s Common Stock, $.50
par value.  The Company shall cause certificates evidencing the Restricted
Shares to be issued in the Director’s name, pursuant to which the Director shall
have, except for the Transfer Restrictions, all of the rights of a stockholder
with respect to such Restricted Shares, including, without limitation, the right
to receive any dividends or distributions allocable thereto and all voting
rights appurtenant thereto.  Upon issuance the certificates shall be delivered
to the Secretary of the Company or to such other depository as may be designated
by the Committee under the Plan as a depository for safekeeping until the
Transfer Restrictions lapse.  Effective as of the date of this Agreement, the
Director shall deliver to the Company all stock powers, endorsed in blank,
relating to the Restricted Shares.  In accepting this award of Shares the
Director accepts and agrees to be bound by all the terms and conditions of the
Plan.

 

--------------------------------------------------------------------------------


 

3.             Transfer Restrictions.  The Shares granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution) until after the cessation of the Director’s services as a
director of the Company.  Further, the Shares granted hereby may not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws.  Any attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company shall not be bound
thereby.  The Director also agrees (i) that the Company may refuse to cause the
transfer of the Shares to be registered on the applicable stock transfer records
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities law and (ii) that
the Company may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Shares.

 

4.             Vesting.  The Shares that are granted hereby shall not be subject
to any forfeiture restrictions.

 

5.             Capital Adjustments and Reorganizations.  The existence of the
Restricted Shares shall not affect in any way the right or power of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

6.             Tax Withholding.  To the extent that the receipt of the
Restricted Shares results in income to the Director for federal, state or local
income or employment tax purposes with respect to which the Company has a
withholding obligation, the Director shall deliver to the Company at the time of
such receipt or lapse, as the case may be, such amount of money as the Company
may require to meet its obligation under applicable tax laws or regulations,
and, if the Director fails to do so, the Company is authorized to withhold from
the Shares granted hereby or from any cash or stock remuneration then or
thereafter payable to the Director in any capacity any tax required to be
withheld by reason of such resulting income.

 

7.             No Fractional Shares.  All provisions of this Agreement concern
whole Shares.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

 

8.             Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Director and the Company or
guarantee the right to remain a member of the Board of Directors of the Company
for any specified term.

 

9.             Legend.  The Director consents to the placing on the certificate
for the Shares of an appropriate legend restricting resale or other transfer of
the Shares except in accordance with such Act and all applicable rules
thereunder.

 

2

--------------------------------------------------------------------------------


 

10.          Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the address indicated beneath its
signature on the execution page of this Agreement, and to the Director at the
Director’s residential address indicated beneath the Director’s signature on the
execution page of this Agreement, or at such other address and number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth.  Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

11.          Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the Director. 
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company.  The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.

 

12.          Governing Law and Severability.  This Agreement shall be governed
by the laws of the State of Texas without regard to its conflicts of law
provisions.  The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.

 

13.          Successors and Assigns.  Subject to the limitations which this
Agreement imposes upon the transferability of the Shares granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Director, the Director’s permitted
assigns and upon the Director’s death, the Director’s estate and beneficiaries
thereof (whether by will or the laws of descent and distribution), executors,
administrators, agents, legal and personal representatives.

 

14.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.

 

 

 

QUANEX CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Quanex Corporation, a Delaware corporation (the
“Company”), the Shares transferred pursuant to the Restricted Stock Award
Agreement dated                              between the Company and the
undersigned; and subject to and in accordance with such Restricted Stock Award
Agreement the undersigned does hereby constitute and appoint
                              the undersigned’s true and lawful attorney,
IRREVOCABLY, to sell assign, transfer, hypothecate, pledge and make over all or
any part of such Shares and for that purpose to make and execute all necessary
acts of assignment and transfer thereof, and to substitute one or more persons
with like full power, hereby ratifying and confirming all that said attorney or
his substitutes shall lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the             day of                            , 20    .

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------